Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 10/26/2022 has been entered.  Claims 1-2, 5, 7 and 13 have been amended.  No claims have been added.  Claim 12 has been cancelled.  Claims 1-11 and 13 are still pending in this application, with claim 1 being independent. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (2017/0257852; hereinafter Wu).
Regarding claim 1, Wu shows a method (Figures 6-7 shows a method performed in part by a base station (BS).) in a base station of a wireless network system, the method comprising: 
initiating, by the base station, a procedure to deliver a transmission via a wireless channel (Figures 6-7; Par. 0079, 0098; noted BS performing a channel access procedure for communications over a wireless channel to a communication device, i.e. UE.); 
selecting, by the base stationassociated with a logical channel of the wireless channel and having a channel access priority higher than a channel access priority of another CAPC that is included in the plurality of CAPCs (Figures 6-7; Par. 0100-0102; noted BS determines the channel access priority class according to a logical channel (LC) or LC group (LCG).  In a non-limiting example, The first LC/LCG is associated with a first channel access priority class, and the second LC/LCG is associated with a second channel access priority class. In one example, in the buffer status report, the UE indicates it has data belonging to the first LC/LCG (e.g., 500 bytes), and does not have data belonging to the second LC/LCG in its buffer for transmission. Then, the BS determines the channel access priority class as the first channel access priority class in the process 70. In one example, in the buffer status report, the UE indicates it has data belonging to the first LC/LCG (e.g., 500 bytes) and data in the buffer belonging to the second LC/LCG (e.g., 300 bytes) in its buffer for transmission. Then, the BS determines the channel access priority class as the second channel access priority class in the process 70, if a LC priority of the second LC/LCG is higher than a LC priority of the first LC/LCG .) and that is not associated with any logical channel of the wireless channel (Par. 0079, 0081; noted in addition, the network performs a first channel access procedure on a channel of an unlicensed band not based on any channel access priority class for a first transmission on the channel, wherein the first transmission includes at least one of a PDCCH order or a UL grant. The network performs a second channel access procedure on the channel based on a channel access priority class for a second transmission on the channel, wherein the second transmission includes a PDSCH transmission.) and 
performing, by the base station, a Listen-Before-Talk (LBT) procedure in accordance with the selected CAPC corresponding to the transmission (Figures 6-7; Par. 0086-0091, 0101; noted the BS may perform the channel access procedure for transmitting the PDCCH order or UL grant to a UE, using the steps (9)-(14) which details the channel sensing procedure, i.e. listen-before-talk.).  
Regarding claim 2, Wu shows wherein selecting the CAPC associated with  the logical channel includes selecting the CAPC by utilizing a mapping indicating respective associations between different logical channels and respective CAPCs of the plurality of CAPCs (Figure 4 shows the CAPC table which shows the mapping information and other required information to use.  In addition, Par. 0101, as discussed above, shows that the BS determines the CAPC according to LC or LCG.).  
Regarding claim 13, Wu shows base station (Figure 1; Par. 0096; noted BS performing the method.) comprising processing hardware and configured to implement the method according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Roy et al. (US 2022/0132573; hereinafter Roy).  Note: Subject matter relied upon in the rejection is fully-supported in provisional application 62/804313 filed on 02/13/2019.
Regarding claim 3, Wu shows all of the elements including the different logical channels, as discussed above.  Wu does not specifically show a Common Control Channel (CCCH) and a Dedicated Control Channel (DCCH).  
However, the above-mentioned claim limitations are well-established in the art as evidenced by Roy.  Specifically, Roy shows a Common Control Channel (CCCH) and a Dedicated Control Channel (DCCH) (Figure 4; different logical channels (CCCH, DCCH) corresponds to different sets of types of SRBS (SRB0 SRB1, SRB2, SRB3).).
In view of the above, having the system of Wu, then given the well-established teaching of Roy, it would have been obvious before the effective filing date of the claimed invention to modify the system of Wu as taught by Roy, in order to provide motivation to prioritize transmission of important signaling information over less time-critical signaling messages (Par. 0031 of Roy).
Regarding claim 4, Wu shows all of the elements including the different logical channels, as discussed above.  Wu does not specifically show the different logical channels correspond to different sets of types of Signaling Radio Bearers (SRBs).  
However, the above-mentioned claim limitations are well-established in the art as also evidenced by Roy.  Specifically, Roy shows different logical channels correspond to different sets of types of Signaling Radio Bearers (SRBs) (Figure 4; different logical channels (CCCH, DCCH) corresponds to different sets of types of SRBS (SRB0 SRB1, SRB2, SRB3).).
In view of the above, having the system of Wu, then given the well-established teaching of Roy, it would have been obvious before the effective filing date of the claimed invention to modify the system of Wu as taught by Roy, in order to provide motivation to prioritize transmission of important signaling information over less time-critical signaling messages (Par. 0031 of Roy).
Regarding claim 5, Wu shows all of the elements except wherein a payload of the transmission includes control information to be delivered via the logical channel; and the mapping indicates an association between the selected CAPC and the control information.  
However, the above-mentioned claim limitations are well-established in the art as also evidenced by Roy.  Specifically, Roy shows wherein a payload of the transmission includes control information to be delivered via the logical channel (Figure 4; noted that payload of the transmission message 410 can include RRC Setup Request, RRC Resume Request, or RRC Re-establishment Request, which is control information to be delivered via logical channel CCCH); and the mapping indicates an association between the selected CAPC and the control information (Figure 4; noted that the mapping indicates an association between selected CAPC “1” and the control information RRC Setup Request, RRC Resume Request, or RRC Re-establishment Request).
In view of the above, having the system of Wu, then given the well-established teaching of Roy, it would have been obvious before the effective filing date of the claimed invention to modify the system of Wu as taught by Roy, in order to provide motivation to prioritize transmission of important signaling information over less time-critical signaling messages (Par. 0031 of Roy).
Regarding claim 6, modified Wu shows wherein: the payload of the transmission includes a control plane (CP) message (Roy: Figure 4; noted that payload of the transmission includes, RRC Setup Request, RRC Resume Request, or RRC Re-establishment Request, which reads on a CP message.); and the mapping indicates an association between the selected CAPC and the CP message (Roy: Figure 4; noted that the mapping indicates an association between selected CAPC “1” and the CP message RRC Setup Request, RRC Resume Request, or RRC Re-establishment Request).  
Regarding claim 7, modified Wu shows wherein: the CP message has an association with a type of signal radio bearer (SRB) (Roy: Figure 4; noted that the CP message RRC Setup Request, RRC Resume Request, or RRC Re-establishment Request has an association with SRB0, which reads on a type of SRB.); and the mapping indicates the association between the selected CAPC and the type of SRB associated with the CP message (Roy: Figure 4; noted that the mapping indicates an association between selected CAPC “1”, SRB0, and the CP message RRC Setup Request, RRC Resume Request, or RRC Re-establishment Request).  
Regarding claim 9, modified Wu shows wherein: the CP message (Roy: Figure 4; noted that in the table - CP message RRC Setup Request, RCE Resume Request, or RRC Re-establishment Request) has an association with a first type of signal radio bearer (SRB) (Roy: Figure 4; noted that in the table - RRC Setup Request, RCE Resume Request or RRC Re-establishment Request associated with SRB0); 
the selected CAPC (Roy: Figure 4; noted that in table – CAPC “1”) is a first CAPC associated with the first type of SRB (Roy: Figure 4; noted CAPC “1” is associated with SRB0) and that has a channel access priority level higher than a channel access priority of a second CAPC associated with a second type of SRB (Roy: Figure 4; noted CAPC “1” associated with SRB0 has a channel access priority level higher than CAPC “2” associated with second type of SRB2 in #3 of table); Par. 0031 further discloses that CAPC value =1 is higher than CAPC value = 2.); 
the mapping indicates the association between the first CAPC and the first type of SRB (Roy: Figure 4; noted that #1 mapping indicating association between CAPC “1” and SRB0); and 
the mapping indicates the association between the second CAPC and the second type of SRB (Roy: Figure 4; noted that #3 mapping indicating association between CAPC “2” and SRB2).
Regarding claim 10, modified Wu shows wherein the transmission includes a Radio Resource Control (RRC) message (Wu: Par. 0048, 0071; noted RRC messages communicated.).  


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Roy and Bergstrom et al. (US 2020/0314895; hereinafter Bergstrom).
Regarding claim 8, modified Wu shows all of the elements except wherein a default CAPC of the control information has a higher channel access priority than a CAPC having a lowest channel access priority.  
However, the above-mentioned claim limitations are well-established in the art as also evidenced by Bergstrom.  Specifically, Bergstrom shows wherein a default CAPC of the control information has a higher channel access priority than a CAPC having a lowest channel access priority (Par. 0061-0062; noted application of a default CAPC to SRBs wherein SRBs carry control information. As an example, apply CAPC 1 to SRBs. Further noted applying CAPC 2 or CAPC 3 to certain bearers.  Thus, CAPC 1, with the lowest index, has a higher channel access priority than a CAPC, such as CAPC 3, having a lowest channel access priority.)
In view of the above, having the system of Wu, then given the well-established teaching of Bergstrom, it would have been obvious before the effective filing date of the claimed invention to modify the system of Wu as taught by Bergstrom, in order to provide motivation to acquire the channel quickly, thereby increasing the likelihood of the UE’s traffic reaching a base station in a timely manner (Par. 0061 of Bergstrom).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of  Roy and Lee et al. (US 2020/0267761; hereinafter Lee).
Regarding claim 11, modified Wu shows all of the elements except wherein the transmission includes a (Medium Access Control (MAC) signaling data unit (SDU).  
However, the above-mentioned claim limitations are well-established in the art as also evidenced by Lee.  Specifically, Lee shows wherein the transmission includes a (Medium Access Control (MAC) signaling data unit (SDU) (Par. 0213).
In view of the above, having the system of Wu, then given the well-established teaching of Lee, it would have been obvious before the effective filing date of the claimed invention to modify the system of Wu as taught by Roy, in order to provide motivation for quicker channel access for certain types of transmissions which improves a user’s quality of experience (Par. 0009 of Lee).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200100285 A1 - relate generally to wireless network communications, and, more particularly, to physical uplink control channel (PUCCH) design in new radio unlicensed (NR-U) wireless communications systems.
US 20200015236 A1 - relates to wireless communication networks, and more particularly, to a method and apparatus for performing Random Access resource selection in New Radio Access Technology-unlicensed (NR-U) cells in a wireless communication system.
US 20180007716 A1 - relates to a device and a method used in a wireless communication system, and more particularly, to a device and a method of handling channel access in an unlicensed band.
US 20170238342 A1 - relate generally to wireless network communications, and, more particularly, to channel access procedure and QoS provisioning in uplink licensed assisted access (LAA) wireless communications systems.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413